J-S32031-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.J.H. A/K/A        :      IN THE SUPERIOR COURT OF
A.H., A MINOR                           :           PENNSYLVANIA
                                        :
                                        :
APPEAL OF: C.H., FATHER                 :
                                        :
                                        :
                                        :
                                        :      No. 3493 EDA 2018

            Appeal from the Order Entered November 2, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000154-2018

IN THE INTEREST OF: A.H., A             :      IN THE SUPERIOR COURT OF
MINOR                                   :           PENNSYLVANIA
                                        :
                                        :
APPEAL OF: C.H., FATHER                 :
                                        :
                                        :
                                        :
                                        :      No. 3494 EDA 2018

       Appeal from the Decree and Order Entered November 2, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0002749-2016


BEFORE: SHOGAN, J., NICHOLS, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                               FILED JULY 23, 2019

     Appellant,   C.H.   (Father),   appeals    from   the   decree   and   order

involuntarily terminating his parental rights to A.J.H. (Child), born in March

of 2011, pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1) (2), (5),
J-S32031-19


(8) and (b), and changing Child’s permanency goal to adoption under the

Juvenile Act, 42 Pa.C.S.A. § 6351.1

        The trial court accurately detailed the factual and procedural history of

this case as follows:

        [The Philadelphia Department of Human Services (“DHS”)]
        originally became involved with this family on December 9,
        2016, when DHS received a General Protective Services (“GPS”)
        report that alleged Child was transported to DHS for placement
        after Father was taken to Methodist Hospital for choking on the
        antennae [sic] of a toy car that he swallowed; the home was
        very dirty with no furniture except a box spring in the living
        room covered with plastic bags; Child stated that herself,
        Mother, and Father slept on the box spring; the home was
        infested with bed bugs; Child was found to have head lice; Child
        was five years old; Child did not show any behavioral issues in
        school and showed no signs of developmental delays; Child was
        anemic, suffered from an iron deficiency, and had seasonal
        allergies; Child’s older brother (“Sibling”) resided with Paternal
        Grandmother; Paternal Grandmother indicated that she was
        unable to care for Child; [and] Father was active in his drug use
        with Mother. This report was determined to be valid. On that
        same day, DHS later learned that Child was found unsupervised
        outside of the home without shoes or a coat; Mother had asked
        Child to get scissors to cut the object out of Father’s throat
        because he was choking and Child was afraid to do so because
        she thought she might kill Father; the home was in deplorable
        condition and Child stated that Father sometimes pulled bugs out
        of her hair. DHS spoke to Paternal Grandmother and she stated
        that there were ongoing concerns of substance use with Father
        and he was active in his drug use at that time. Paternal
        Grandmother also indicated that Father has a history of being
        transient.    On that same day, DHS obtained an Order of
        Protective Custody (“OPC”) for Child and she was subsequently
        placed in a foster home.


____________________________________________


1   Child’s mother, S.S. (Mother), died in June of 2018.



                                           -2-
J-S32031-19


     A shelter care hearing was held for Child on December 12, 2016.
     Father was not present for this hearing. The trial court lifted the
     OPC and ordered the temporary commitment to stand. On
     December 22, 2016, the trial court adjudicated Child dependent,
     discharged the temporary commitment, and committed Child to
     DHS. The trial court referred Father to the Clinical Evaluation
     Unit (“CEU”) for a dual diagnosis assessment, [and] three
     random drug screen[s] to include K2 and alcohol testing.
     Father was also referred to the Achieving Reunification Center
     (“ARC”) and ordered to sign releases and comply with services.

     On March 9, 2017, an initial Single Case Plan (“SCP”) was
     created. Father’s objectives were to follow up with the court-
     ordered dual diagnosis assessment; comply with the
     recommendations of the dual diagnosis assessment to address
     mental health issues; follow up with the court-ordered dual
     diagnosis assessment to address drug and alcohol issues;
     comply with the three random drug screens to include tests for
     K2 and alcohol; follow up with the ARC referral to address
     housing and outstanding utility arrears; and to participate in
     court-ordered supervised visits at Bethanna.

     On April 4, 2017, a permanency review hearing was held for
     Child. Father was present for this hearing. It was reported that
     Father had been minimally compliant with the permanency plan.
     The trial court referred Father to the CEU for a forthwith drug
     and alcohol screen with dual diagnosis and three random drug
     screens. Father was also referred to ARC and ordered to sign
     releases for discharge summaries from the hospital.

     On June 5, 2017, a permanency review hearing was held for
     Child. Father was present for this hearing. It was reported that
     Father had been moderately compliant with the permanency
     plan. The trial court ordered Father to sign all appropriate
     releases and enroll in parenting. Father was also referred to the
     Behavioral Health System (“BHS”) for monitoring, and to the
     CEU for a forthwith drug screen, three random drug screens, a
     dual diagnosis assessment, and monitoring. On June 23, 2017,
     Father tested positive for benzodiazepines.

     On September 5, 2017, a permanency review hearing was held
     for Child. Father was present for this hearing. It was reported
     that Father was minimally compliant with the permanency plan.
     The trial court referred Father to the CEU for a forthwith drug

                                    -3-
J-S32031-19


     screen, monitoring, and three random drug screens prior to the
     next court date.       Father was also referred to BHS for
     consultations and/or evaluations. Father was ordered to obtain
     his treatment plans and progress notes. Community Umbrella
     Agency (“CUA”) was ordered to refer Father for parent/child
     interaction therapy. At Father’s forthwith drug screen, Father
     tested positive for benzodiazepines.

     On December 2, 2017, the SCP was revised. Father’s objectives
     were to follow up with the court-ordered dual diagnosis
     assessment; comply with the recommendations of the dual
     diagnosis assessment to address mental health issues; enroll in
     and obtain mental health treatment services; follow up with the
     court-ordered dual diagnosis assessment to address drug and
     alcohol issues; comply with random drug screens and the
     Suboxone drug treatment program; sign releases for the
     programs; maintain housing with operable utilities; maintain a
     budget and discuss with the CUA case manager; and participate
     in court-ordered supervised visits at Bethanna.

     On December 4, 2017, a permanency review hearing was held
     for Child. Father was present for this hearing. It was reported
     that Father had been minimally compliant with the permanency
     plan. The trial court referred Father to the CEU for a forthwith
     drug screen, assessment, monitoring, and three random drug
     screens. Father was ordered to sign appropriate consents and to
     not have any contact with Child outside of the supervised visits.
     Father was also referred for a parenting capacity evaluation
     (“PCE”), a bonding evaluation, and to BHS for monitoring.

     Child has been in DHS care since December [9], 2016. Father
     has failed to consistently comply with his objectives and comply
     with court orders throughout the life of the case. DHS filed a
     petition to involuntarily terminate Father’s parental rights and
     change Child’s permanency goal to adoption on March 1, 2018.

     On April 9, 2018, a permanency review hearing was held for
     Child. Father was present for this hearing. The trial court
     referred Father to the CEU for dual diagnosis assessment,
     monitoring, a forthwith drug screen, and three random drug
     screens. Father was ordered to provide his prescriptions to the
     CEU. Father was ordered to continue attending supervised visits
     in the community with Child.


                                   -4-
J-S32031-19


      On June 25, 2018, a permanency review hearing was held for
      Child. Father was present for this hearing. It was reported that
      Father was minimally compliant with the permanency plan. The
      trial court referred Father to the CEU for dual diagnosis
      assessment, monitoring, a forthwith drug screen, and five
      random drug screens.         Father was ordered to provide
      documentation to the CEU regarding all prescriptions he takes
      and to sign appropriate releases. Father was also referred to the
      ARC for employment. Father’s visits were reduced to bi-weekly
      supervised at the agency for two hours.

      On September 19, 2018, a permanency review hearing was held
      for Child. Father was present for this hearing. It was reported
      that Father was minimally compliant with the permanency plan.
      The trial court re-referred Father to the CEU for a forthwith drug
      and alcohol screen, re-assessment, monitoring, and five random
      drug screens. Father was ordered to comply with all services
      and recommendations, and to sign releases. Father was also
      ordered to continue treatment at West Cayuga, provide
      verification of employment to CUA, and attend BHS for
      consultation, evaluation, and monitoring. Additionally, Father
      was ordered to continue bi-weekly, two-hour, supervised visits
      at the agency.

Trial Court Opinion, 2/1/19, at 1-4.

      On March 1, 2018, CYF filed a petition to involuntarily terminate

Father’s parental rights and change Child’s permanency goal to adoption.

On November 2, 2018, the trial court held an evidentiary hearing on the

petition. DHS was represented by counsel, Lindsay Cordes, Esquire. Father

was present with his counsel, Carla Beggin, Esquire, and he testified on his

own behalf. Child was represented by both a guardian ad litem, Katherine

Morris, Esquire, and a child advocate/legal counsel, Lee Kuhlmann, Esquire,

but Child was not present and did not testify. On the same day, the trial

court entered its order terminating Father’s parental rights to Child pursuant



                                       -5-
J-S32031-19


to 23 Pa.C.S.A. § 2511(a)(1) (2), (5), (8) and (b), and changing Child’s

permanency goal to adoption. On November 30, 2018, Father timely filed a

notice of appeal and a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Father raises three issues for our review:

      1. Did the trial court err in terminating the Appellant’s parental
         rights under Sections 2511(a)(1), (a)(2), (a)(5), and (a)(8)?

      2. Did the trial court err in finding that termination of Father’s
         parental rights best served Child’s developmental, physical
         and emotional needs under Section 2511(b)?

      3. Did the trial court err in changing Child’s goal to adoption?

Father’s Brief at vi.

      Preliminarily, we recognize:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
      2012). “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).          “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.” In


                                     -6-
J-S32031-19



re M.G. & J.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm

even if the record could also support the opposite result.” In re Adoption

of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003) (citation omitted).

         The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the

child.

         Our case law has made clear that under Section 2511, the court
         must engage in a bifurcated process prior to terminating
         parental rights. Initially, the focus is on the conduct of the
         parent. The party seeking termination must prove by clear and
         convincing evidence that the parent’s conduct satisfies the
         statutory grounds for termination delineated in Section 2511(a).
         Only if the court determines that the parent’s conduct warrants
         termination of his or her parental rights does the court engage in
         the second part of the analysis pursuant to Section 2511(b):
         determination of the needs and welfare of the child under the
         standard of best interests of the child. One major aspect of the
         needs and welfare analysis concerns the nature and status of the
         emotional bond between parent and child, with close attention
         paid to the effect on the child of permanently severing any such
         bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (quoting Matter

of Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).



                                       -7-
J-S32031-19


     Instantly, the trial court terminated Father’s parental rights pursuant

to 23 Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), (a)(8) and (b).      To affirm a

termination of parental rights, we need only agree with the trial court as to

any one subsection of Section 2511(a), as well as Section 2511(b). See In

re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). We therefore

analyze the trial court’s decision to terminate under Sections 2511(a)(2) and

(b), which provide:

        (a) General rule.--The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

                                    ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                    ...

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).



                                    -8-
J-S32031-19


      We first examine the trial court’s termination of Father’s parental

rights under Section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S. §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).    “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.         To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa. Super. 2015) (quoting In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002)).

      Further, this Court has stated that a parent is required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities.   In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).     A

parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected

as untimely or disingenuous. Id. at 340.

      In his first issue, Father argues that DHS failed to present clear and

convincing evidence that the “causes of the incapacity, abuse, neglect or

refusal will not be remedied.” Father’s Brief at 7. Father points out that he


                                    -9-
J-S32031-19


completed parenting classes and anger management classes, was employed,

completed random drug screens, attended the Suboxone clinic, and attended

all of his visits.     Id.   Father further states that he was enrolled in and

attending mental health treatment and medication management at Hall-

Mercer. Id. Father claims his visits with Child went well, as Child “enjoyed

the visits and looked forward to them.” Id. at 8. Father states that Child

told her child advocate that she wished to continue those visits and she did

not seem to understand what adoption involved. Id. Thus, Father submits

that there was “no evidence” to establish that the conditions causing Child’s

original placement were not remedied, and Father concludes that the trial

court    erred   in    terminating   his    parental   rights   pursuant   to   Section

2511(a)(2).      Id.    We disagree.       Neither the record nor the law support

Father’s argument.

        In finding grounds for termination of Father’s parental rights pursuant

to Section 2511(a)(2), the trial court stated accurately and at length:

        Throughout the time that Child has been in the custody of DHS,
        Father’s SCP objectives were dual diagnosis and random drug
        screens, parenting, housing, employment, anger management,
        and supervised visitation with Child. Father was aware of his
        objectives. On multiple occasions, Father tested positive for
        benzodiazepines and marijuana. Father has a prescription for
        Alprazolam.     Although Father has the prescription for
        Alprazolam, Father was unable to explain why his levels of
        benzodiazepines were inconsistent throughout multiple drug
        screens. Father admitted that he uses marijuana that he buys
        off the street. Father was ordered to participate in a dual
        diagnosis program, but he did not attend the CEU for an
        assessment until October 2018. Father scheduled an intake
        appointment for November 12, 2018, ten days after the

                                           - 10 -
J-S32031-19


     scheduled termination trial. Throughout the life of the case, the
     CEU has struggled to obtain any kind of treatment information or
     progress in order to monitor Father. Father has not successfully
     completed a drug and alcohol program. For the past ten years,
     Father has been engaged in a monthly Suboxone program, which
     includes monthly meetings with a therapist. Father refuses to
     provide a treatment plan about his Suboxone treatment. Father
     is currently engaged at Hall-Mercer for psychiatric care and
     medication management only.           Father attends psychiatric
     appointments every six to eight weeks, but he has failed to
     engage in treatment for the drug component of the case. Father
     has been diagnosed with post-traumatic stress disorder and
     generalized anxiety disorder.     Father has been referred for
     individual therapy to address trauma and grief, but Father is not
     currently engaged in any mental health therapy. Father does
     not have appropriate housing. Father was evicted from his
     home on October 19, 2018, and currently resides with a friend,
     but will not disclose the address.       Father never completed
     housing at the ARC. Father obtained part-time employment in
     October 2018. Father never completed employment at the ARC.
     Throughout the life of the case, Father’s employment has been
     inconsistent.     Father completed parenting and anger
     management. Although Father completed anger management in
     September 2017, the trial court re-ordered Father to attend
     anger management after he was belligerent and argumentative
     at the September 19, 2018 permanency review hearing. Father
     continues to be aggressive and belligerent while in court. Father
     claims the system is “corrupt.” Throughout the life of the case,
     Father’s visits with Child [have] been modified on multiple
     occasions due to Father’s behavior. In August 2017, Father’s
     visits were suspended for approximately 60 days after Father
     discussed reunification with Child before the case was ready for
     reunification, which caused Child undue stress and anxiety.
     Father’s visits were later reinstated in September 2017 to
     weekly, supervised, line-of-sight/line-of-hearing visits. Father’s
     visits were eventually moved to supervised in the community,
     but those visits were reduced to bi-weekly, supervised at the
     agency after concerns of drug use by Father. Throughout the life
     of the case, Father’s visits have been decreasing. Father has
     been minimally compliant with his goals.             Child needs
     permanency, which Father cannot provide. Father has never
     asked about Child’s medical appointments or daily needs. It is
     the foster parents that provide for Child’s needs at all times.
     Father has demonstrated that he is unwilling to provide Child

                                   - 11 -
J-S32031-19


      with essential parental care, control, or subsistence necessary
      for her physical and mental well-being. The conditions and
      causes of Father’s incapacity cannot or will not be remedied by
      Father. Father has attended almost all of the court hearings in
      this matter and is aware of his SCP objectives. Father had
      ample opportunity to put himself in a position to parent.
      Father’s repeated and continued incapacity has not been
      mitigated.

Trial Court Opinion, 2/1/19, at 8-10 (citations to the record omitted).

      Our review supports the trial court’s findings.           At the termination

hearing, DHS presented the testimony of Gina Case, Bethanna CUA Case

Management Director.        Ms. Case testified that she worked with the family

since December of 2016.           N.T., 11/2/18, at 8.    Ms. Case testified to the

conditions which led to Child’s removal, Father’s objectives, and Father’s

failure to meet the objectives, such as addressing his significant substance

abuse and mental health issues, and obtaining consistent employment and

stable housing. See id. at 11, 16-17, 30-31, 40-41. In his own testimony,

Father conceded his ongoing struggles with mental health and drug use.

See id. at 43-44.

      Consistent with the foregoing, the record supports the trial court’s

conclusion that Father’s repeated and continued incapacity has caused Child

to be without essential parental control or subsistence necessary for her

physical and mental well-being, and that Father “cannot or will not remedy

this situation.”    See In re Adoption of M.E.P., 825 A.2d at 1272.            This

Court has stated, “[A] child’s life cannot be held in abeyance while a parent

attempts    to     attain   the    maturity   necessary    to   assume   parenting


                                         - 12 -
J-S32031-19


responsibilities.   The court cannot and will not subordinate indefinitely a

child’s need for permanence and stability to a parent’s claims of progress

and hope for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.

Super. 2006).       Thus, we proceed to examine whether termination was

proper under Section 2511(b).

        Our Supreme Court has stated:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23
        Pa.C.S. § 2511(b). The emotional needs and welfare of the child
        have been properly interpreted to include “[i]ntangibles such as
        love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
        791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
        1993)], this Court held that the determination of the child’s
        “needs and welfare” requires consideration of the emotional
        bonds between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791.

In re T.S.M., 71 A.3d at 267. “The extent of any bond analysis, therefore,

necessarily depends on the circumstances of the particular case.”          In re

K.Z.S., 946 A.2d 753, 763 (Pa. Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d at 1121 (internal citations omitted).

Moreover:

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is


                                     - 13 -
J-S32031-19


      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33
A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and citations omitted).

      Instantly, in arguing that termination was not in the best interest of

Child’s needs and welfare pursuant to Section 2511(b), Father simply asserts

that he had consistent visits with Child “which went well,” that Child looked

forward to the visits, and Father and Child “had a loving relationship that

benefitted his child.”   Father’s Brief at 10-11.   Again, the record does not

support Father’s argument.

      In finding that Child’s emotional needs and welfare favored termination

pursuant to Section 2511(b), the trial court reasoned:

      Throughout the life of the case, Father’s visits with Child [have]
      been modified on multiple occasions due to Father’s behavior.
      Father’s visits have regressed. . . . Child always appears happy
      to reunite with her foster parents after her visits with Father.
      Father has never asked about Child’s medical appointments or
      daily needs outside of the supervised visits. Child is currently
      placed in a pre-adoptive foster home where she has lived since
      early 2017. Child is bonded with her foster parents. Child looks
      to foster parents for support. Child refers to her foster parents
      as “mom” and “dad.” The foster parents are very involved in
      Child’s school and Child is engaged in [G]irl [S]couts,
      gymnastics, the environmental club, and the [S]panish club.
      Foster parents have participated in Child’s child-interaction
      therapy before Child transitioned to individual therapy. Foster
      parents helped Child work through the loss of Mother after
      Mother’s death. Child does not have a parent-child bond [or] a

                                     - 14 -
J-S32031-19


      necessary and beneficial bond with Father. Child was appointed
      legal counsel (“Legal Counsel”) and Legal Counsel met with Child
      and had the chance to observe Child. Since Child is seven years
      old and can verbally communicate, Legal Counsel spoke with
      Child about adoption, reunification, and permanent legal custody
      (“PLC”). Child indicated that she is unsure of adoption because
      she likes to visit with Sibling when she attends visits with Father,
      although Sibling has never attended the visits with Father. Child
      is confused since Sibling is with Paternal Grandmother, who has
      custody of him. Legal Counsel indicated that Child was confused
      about adoption, reunification, and PLC.        Legal Counsel also
      indicated that he does not believe that Child is mature nor
      sophisticated enough to understand the permanency of adoption.
      The record establishes by clear and convincing evidence that
      termination would not sever an existing and beneficial
      relationship with Father. The DHS witness was credible.

Trial Court Opinion, 2/1/19, at 15-16 (citations to record omitted).

      Our review confirms the trial court’s recitation and thus its conclusion.

The trial court specifically found that the DHS witness, Ms. Case, was

credible.   Ms. Case testified that although Child has a relationship with

Father, the relationship is not one of a parent and child, and Child treats

Father as a family friend.     N.T. 11/2/18 at 27.      Conversely, Ms. Case

testified that Child has a parent-child relationship with her foster parents,

who Child refers to as “mom” and “dad.” Id. at 28. Child’s foster parents

are involved in Child’s education and extracurricular activities, and Child

looks to the foster parents for all of her needs. Id. Ms. Case stated that

Child has a really good, concrete and stable family structure with foster

parents. Id. at 29. Ms. Case further opined that Child needs permanency

which Father is unable to provide, particularly in light of his ongoing mental




                                     - 15 -
J-S32031-19


health and drug issues, and that Child would not suffer irreparable harm if

Father’s parental rights were terminated. Id. at 30.

        On this record, the trial court properly concluded that termination of

Father’s parental rights serves Child’s developmental, physical and emotional

needs and welfare pursuant to Section 2511(b). While Father may profess

to love Child, a parent’s own feelings of love and affection for a child, alone,

will not preclude termination of parental rights.     In re Z.P., 994 A.2d at

1121. A child’s life “simply cannot be put on hold in the hope that [a parent]

will summon the ability to handle the responsibilities of parenting.” Id. at

1125.     Rather, “a parent’s basic constitutional right to the custody and

rearing of his child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or

her potential in a permanent, healthy, safe environment.” In re B., N.M.,

856 A.2d 847, 856 (Pa. Super. 2004) (citation omitted).

        Finally, we turn to Father’s third and final issue challenging the trial

court’s change of Child’s permanency goal to adoption.          Our standard of

review is the same abuse of discretion standard noted above. See In the

Interest of L.Z., 111 A.3d 1164, 1174 (Pa. 2015) (citing In re R.J.T., 9
A.3d at 1190 for the proposition that the abuse of discretion standard

applies in a dependency matter); see also In re S.B., 943 A.2d 973, 977

(Pa. Super. 2008) (“In cases involving a court’s order changing the




                                      - 16 -
J-S32031-19


placement goal from “return home” to adoption, our standard of review is

abuse of discretion.”).

      Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile Act, when
      considering a petition for a goal change for a dependent child,
      the juvenile court is to consider, inter alia: (1) the continuing
      necessity for and appropriateness of the placement; (2) the
      extent of compliance with the family service plan; (3) the extent
      of progress made towards alleviating the circumstances which
      necessitated the original placement; (4) the appropriateness and
      feasibility of the current placement goal for the children; (5) a
      likely date by which the goal for the child might be achieved; (6)
      the child’s safety; and (7) whether the child has been in
      placement for at least fifteen of the last twenty-two months.
      The best interests of the child, and not the interests of the
      parent, must guide the trial court. As this Court has held, a
      child’s life simply cannot be put on hold in the hope that the
      parent will summon the ability to handle the responsibilities of
      parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and

quotation marks omitted).

      Additionally, Section 6351(f.1) requires the trial court to make a

determination regarding the child’s placement goal:

         (f.1) Additional determination.—Based upon the
         determinations made under subsection (f) and all relevant
         evidence presented at the hearing, the court shall
         determine one of the following:

                                   ...


            (2) If and when the child will be placed for adoption,
            and the county agency will file for termination of
            parental rights in cases where return to the child’s
            parent, guardian or custodian is not best suited to the
            safety, protection and physical, mental and moral
            welfare of the child.

42 Pa.C.S.A. § 6351(f.1).

                                    - 17 -
J-S32031-19


      Here, the entirety of Father’s argument against Child’s goal change is

that “[f]rom the time Child came into DHS care, Father visited consistently

with his child, and was in mental health treatment . . . [and c]ertainly it is in

the best interest of this child to be with her Father rather than strangers.”

Father’s Brief at 12. This argument is belied by the record. In explaining

the basis for its decision to change Child’s goal to adoption, the trial court

provided a comprehensive recitation, including the following excerpt:

            Father’s SCP objectives were [mental health treatment]
            and random drug screens, parenting, housing,
            employment, anger management, and supervised
            visitation with Child.     Father was aware of his
            objectives.    On multiple occasions, Father tested
            positive for benzodiazepines and marijuana.         . . .
            Although Father has the prescription for Alprazolam,
            Father was unable to explain why his levels of
            benzodiazepines were inconsistent throughout multiple
            drug screens. . . . Father was ordered to participate in
            a [mental health] program, but he did not [do so] until
            October 2018. . . . Father has been diagnosed with
            post-traumatic stress disorder and generalized anxiety
            disorder.    Father has been referred for individual
            therapy to address trauma and grief, but Father is not
            currently engaged in any mental health therapy. Father
            does not have appropriate housing. . . . Throughout
            the life of the case, Father’s employment has been
            inconsistent. . . . Although Father completed anger
            management in September 2017, the trial court re-
            ordered Father to attend anger management after he
            was belligerent and argumentative at the September
            19, 2018, permanency review hearing.              Father
            continues to . . . become[] aggressive and combative
            while in court. Throughout the life of the case, Father’s
            visits with Child [have] been modified on multiple
            occasions due to Father’s behavior. Father’s visits have
            regressed. . . . Father has been minimally compliant
            with his goals. Child is currently placed in a pre-
            adoptive foster home where she has lived since early

                                     - 18 -
J-S32031-19


              2017. Child is bonded with her foster parents. . . .
              The foster parents are very involved in Child’s school
              and Child is engaged in girl scouts, gymnastics, the
              environmental club, and the [S]panish club.      . . .
              Father has never asked about Child’s medical
              appointments or daily needs. The DHS witness was
              credible. . . . Child needs permanency.

Trial Court Opinion, 2/1/19, at 16-18 (citations to record omitted).

      Our review of the record confirms the trial court’s conclusion that the

change of permanency goal to adoption was in Child’s best interests. Father

has failed to complete his parenting goals, which included appropriate

housing, drug and alcohol treatment, mental health treatment and grief

counseling. As such, Father was unable to provide for Child’s permanency

and safety.    N.T., 11/2/18, at 41-42.   We thus conclude that Child’s goal

change was proper.

      In sum, we find no abuse of discretion by the trial court in terminating

Father’s parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b), and

changing Child’s permanent placement goal to adoption.

      Decree and order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/23/19



                                    - 19 -